 374DECISIONS-OF NATIONALLABOR RELATIONS BOARDJackson Jitney Jungle Stores, Inc.'andInternational Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Local Union No.891,AFL-CIO2and Retail Clerks,InternationalAssociation,Local No. 1529, AFL-CIO,3 Peti-tioners.Cases Nos. 15-RC-1296 and 15-RC-1302.February 9,.1956DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeLoren P. Jones, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.4Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer operates 12 retail grocery stores and a cafeteriain Jackson, Mississippi.The Employer also has some employees whowork out of a warehouse in Jackson, Mississippi, belonging to theMcCarty-Holman Company, Inc. The Retail Clerks seeks to repre-sent the retail store and cafeteria employees.The Teamsters seeks aunit of employees working out of the warehouse. There is no historyof collective bargaining.A. The unit in CaseNo. 15-RC-1302The Retail Clerks seeks a unit of all the Employer's retail store andcafeteria employees, including grocery, meal, produce, bakery depart-ments, cafeteria employees, and checkers.The Employer contendsthat a unit limited to its own stores would be inappropriate in viewof the integration and combined central control and management ofthe Employer and two other corporations, Northern Jitney JungleCompany, Inc., and Southern Jitney Jungle Company, Inc.TheThe Employer's name appears as amended at the hearing,-zHerein called the Teamsters.3Herein called the Retail Clerks.4The hearing officer properly sustained both Unions' objections to the Employer's at-tempt to litigate the subject of compliance.The Board has ruled that the compliancestatus of a union is a matter for administrative determination, and not one to be litigatedin representation proceedings.However, the Board will permit parties to a representa-tion proceeding to cause to be instituted an administrative investigation of these matters,which the Board may properly decide in a collateral proceeding.The Dunleavy Company,114 NLRB 1589.115 NLRB No. 64. JACKSON JITNEY JUNGLE STORES,INC.375Employer contends that the unit should- include the employees of allthree corporations.'-The above-mentioned corporations operate 17 retail grocery- storesand a cafeteria in Mississippi.Twelve of these stores and the cafeteriaare owned by the Employer and all are located in Jackson, Mississippi.The ownership of the remaining 5 stores is divided between the other 2corporations.These latter stores are located in towns ranging from20 to 54 miles away from the main office in Jackson.Each store is under the immediate supervision of a store manager,who is entitled to share in the profits of that store.The store man-ager is responsible for maintaining the stock supply at his store, al-though the main office dictates what merchandise will be carried. Eachstore manager has the authority to hire, fire, or effectively recommendhiring or firing of, employees under his supervision.He has the powerto recommend wage increases, which do not become effective untilcleared by the main office.The main office supplies advertising andsets prices and hours of work for all the stores., Personnel and inven-tory records are kept at the main office.The same vacation, hospitali-zation, and life insurance benefits are provided to all of the employees.There has been some degree of employee interchange between thestores.eThe stores purchase most of their goods from a wholesalegrocery corporation, which is likewise corporately interconnected withthe corporations involved herein.The store managers, however, maybuy elsewhere if they see fit.The above facts indicate that, althoughthe inain office maintains a general overall supervision of all the stores,the individual store manager is allowed a substantial degree of discre-tion in filling the needs of his particular store.The unit sought bythe Retail Clerks includes employees of all the stores within a distinctgeographical area.Upon these facts, and in the absence of bargaininghistory on a more inclusive basis, we find that a unit composed of theEmployer's 12 stores in Jackson, Mississippi, is appropriate.?The Employer would exclude the cafeteria employees from the uniton the ground that, it is a separate operation and that these employeeslack a community of interest with the store employees.The recordshows, however, that the cafeteria adjoins one of the Employer's storesand its manager reports to the supervisor of the store lunchcounters.IThe Employer asserts that the Jackson Jitney Jungle Stores, Inc., Northern JitneyJungle Company, Inc, and Southern Jitney Jungle Company, Inc , form one corporateentityepaiate(l only for tax purposesIn view of our decision, we do not find it neces-saiy to resohe the issue as to whether these three corporations constitutea singleemployer0The Employer's general superintendent stated that 50 transfers took place last yearamong the stores of all 3 corporations. and 5 or 6 had occurred within the last month.Ci ou,nDh ng Company,108 NLRB 1126 ,L Wsemann Company,106 NLRB 1167 ; cf.PappasCompany, Inc,80 NLRB 1272Member Rodgers would find the appropriate unitto include-the employees of all 17 retail grocery stores and the cafeteria operated by the3 vorporatrmis in questionAccordingly, lie would direct an election in that unit butw ith leave to the Retail Clem ks to withdraw if it so wished 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe manager of the adjoining store receives a peicentage on the profitsof the cafeteria: The' employees of the cafeteria are under the samehospitalization plan as the other employees.On the basis of thesefacts, we find the cafeteria to be an integral part of the overall opera-tion of the stores, and!that the cafeteria employees should be includedin the unit.The Retail Clerks would, contrary to the Employer, exclude assupervisors assistant managers and meat market, bakery department,lunchcounter, and produce department managers.' The Employer alsocontests the exclusion of a parking lot attendant from the RetailClerks' unit.The assistant managers :The duties of an assistant manager areto order merchandise for the dry grocery part of the store and to ar-range its display.He is entitled to share in the profits of the drygrocery department and occasionally takes over the direction of theemployees in the store manager's absence.However, the assistant man-ager has no authority to hire or fire employees or effectively to recom-mend such action, and does not exercise such authority even when thestore manager is absent.Because the assistant manager exercises di-rective authority only sporadically, during the absence of the manager,we find that, he is not a supervisor within the meaning of the Act.'The meat market, produce, delicatessen, lunchcounter, and, bakerymanagers :The meat market, produce, delicatessen, and lunchcountermanagers have the responsibility of keeping their departments wellstocked and of displaying such stock for sale. The bakery manager'sduties are to buy merchandise for the bakery and to prepare formulas.These department managers have no authority to hire or fire any ofthe employees in their' departments or to recommend such action. Themeat market, lunchcounter, and bakery managers receive a commissionon the profits made by their departments. The Board has held thatsuch a plan is insufficient by itself to justify their exclusion as super-visors from a unit of fellow employees.'The parking lot attendant:At one of its stores the Employer em-ploys a parking. lot attendant, whom the Petitioner would exclude.His job is to see that customers get free parking and that noncustomerspay a fee. This attendant is also employed and paid by two otherstores at the shopping center for performing this same function. Inview of his employment relationship with'the Employer, we find thatthe parking lot attendant should be included in the unit.B. The unit in Case No. 15-RC-1296The Teamsters seeks a unit of warehouse employees and truck-drivers at 453° North ,Mill Street, Jackson, Mississippi.This address8 Fanny Farmer CandyShops,Inc.112 NLRB 2999FultonMarkets, I,icorpo^93 NLRB 3 JACKSON JITNEY JUNGLE STORES, INC.377is the location of the Employer's main office and a warehouse ofMcCarty-Holman Company, Inc.Of 7 employees employed by theEmployer at this location,10 the Teamsters would include 5, these be-ing 2 warehousemen, a combination warehouseman-truckdriver, and2 over-the-road truckdrivers.The Teamsters would exclude a ship-ping-receiving clerk on the ground that he is a supervisor, and takesno position as to inclusion of the remaining employee, a refrigerationmechanic.The Retail Clerks does not seek to represent any of theseemployees.The Employer contends that such a unit is inappropriate because itisan integral part of the overall wholesale and retail operations.However, the Board has held that trucking and warehouse units maybe appropriate in the retail grocery business when there is no historyof bargaining on a broader basis.ttAccordingly, we find that the Em-ployer's warehouse employees and truckdrivers constitute an appro-priate unit.-The shipping-receiving clerk:The duties of the shipping-receivingclerk are to accept merchandise from various manufacturers and to filland ship orders to retail stores.At times he assists his three helpers,the warehousemen, in the physical handling of the goods.Generallyin filling orders the shipping-receiving clerk will call out the itemsdesired from a tally sheet and his assistants will get these items outof stock.He has no authority to hire, fire, or effectively recommendsuch action.The record shows that his job does not require the useof independent judgment and that his direction and assignment ofwork to these employees is of a routine nature.We shall include theshipping-receiving clerk in the warehouse unit.The refrigeration ?nechanic:The refrigeration mechanic maintainsrefrigerators at the warehouse and the stores.The record shows thathe has no supervisory authority.While the record does not showunder whose supervision he works, he is on the Employer's payrolland works out of the warehouse.As there appears to be no reasonfor excluding this employee, we shall include him in the unit.We find that the following groups of the Employer's employeesconstitute units appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act:A. All the Employer's retail store employees employed in its storesin Jackson, Mississippi, including employees in the grocery, meat,produce, and bakery departments, delicatessen, hinchcounters, andcafeteria ; assistant managers' and grocery department, meat depart-ment, produce department, bakery department, delicatessen, and'"Other narehouse employees at this location are employed by McCarty-Holman andare presently represented for collectiveb: igaining in a unit ofthat firm'semployees." Giant Markets, Inc.,107 NLRB, 10 ;Fulton Markets, Incorporated,93 NLRB 3 (andthe cases cited therein). 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDlunchcounter managers; checkers; part-time employees; 12 and theparking lot attendant, but excluding all watchmen, guards, and super-visors as defined in the Act.B. All the Employer's warehouse helpers and truckdrivers em-ployed at the warehouse at 453 North Mill Street, Jackson, Missis-sippi, including the refrigeration mechanic and the shipping-receiv-ing clerk, but excluding office and plant clerical employees, guards,professional employees, and supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]MEMBERS MURDOCK and BEAN took no part in the consideration ofthe above Decision and Direction of Elections.19The inclusion of certain part-time package boys is contested by the Employer. Theseemployees work Friday afternoon and all day Saturday.They sack packages and carrythem to cars.There is little turnover and the boys work regularly.Consequently, wefind that as regular part-time employees these employees have sufficient interest in com-mon with the regular store employees to require their inclusion in the unit for purposesof representation in collective bargaining.Giant Markets, Inc.,107 NLRB 10 ;L. il'ie-mann Company,106 NLRB 1167.Consolidated Cigar CorporationandLocal 676, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL-CIO,'Petitioner.Case No. 4-RC-2876.February 9,1956DECISION AND CERTIFICATION OF REPRESENTATIVESOn December 8, 1955, pursuant to a stipulation for certification uponconsent election, an election among the Employer's production andmaintenance employees was held at Camden, New Jersey, under thedirection and supervision of the Regional Director for the FourthRegion.The tally of ballots, which was served upon the parties, showsthat of approximately 704 eligible voters, 623 cast ballots, of which324 were for the Petitioner, 295 were for Local 80-A, PackinghouseWorkers,AFL-CIO, 2 were against both unions, and 2 werechallenged.Thereafter, Local 80-A filed timely objections to conduct affectingthe results of the election.The Regional Director thereupon investi-gated the objections and filed his report and recommendations on ob-jections, finding that the objections did not raise material and substan-tial issues and recommending that they be dismissed.Local 80-Athereafter filed exceptions to the report.'As the AFL and CIO merged since the execution of stipulation for certification uponconsent election,we are taking notice thereof and accordingly amending the names of thePetitioner and the other participating union in this proceeding.115 NLRB No. 69.